Per Curiam.  This is the second of two original actions challenging proposed Amendment 9. On October 21, 1996, this court handed down its opinion in the first case. In that opinion, we held that proposed Amendment 9 was violative of the amendment process provided by Article V of the United States Constitution and, consequently, exceeded the scope of the powers reserved to the people in Amendment 7 of the Arkansas Constitution. We ordered that proposed Amendment 9 not be placed on the ballot, or, alternatively, that the results of the vote on the proposal not be certified. Donovan v. Priest, No. 96-1120 (Ark. Oct. 21, 1996). As a result, this second case has become moot, and, accordingly, we dismiss it.